DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claims 2 – 11 are objected to because of the following informalities:  

            In claim 2, “The method of claim 1, wherein…” in line should be corrected to  “The UE of claim 1, wherein…”. Appropriate correction is required. The same correction should be applied for claims 3, 5 – 6 and 10 – 11.

            In claim 4, “The method of claim 3, wherein…” in line should be corrected to  “The UE of claim 3, wherein…”. Appropriate correction is required.

            In claim 7, “The method of claim 6, wherein…” in line should be corrected to  “The UE of claim 6, wherein…”. Appropriate correction is required.

            In claim 8, “The method of claim 7, wherein…” in line should be corrected to  “The UE of claim 7, wherein…”. Appropriate correction is required. The same correction should be applied for claim 9.

 Claim Rejections - 35 USC § 101

           35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 15 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

          Re claim 15, the claim recites of a computer readable storage medium. The Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim directed to signal is non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
             The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. 

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
           Claims 12 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 12 of U.S. Patent No. 11,184,072. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 12,
            Claim 11 of U.S. Patent No. 11,184,072 recites of a processing apparatus configured to control a user equipment (UE) to perform channel state information (CSI) reporting in a wireless communication system, the processing apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: receiving, from a base station, at least one CSI-reference signal (CSI-RS); computing a measurement value based one the at least one CSI-RS, the at least one CSI- RS being determined based on gap information related to computation of the measurement value; and performing the CSI reporting based on the measurement value, wherein the gap information represents a gap between a specific timing and a timing of the CSI reporting, and wherein the measurement value is computed based on the at least one CSI-RS being received before the specific timing.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 13,
            Claim 11 of U.S. Patent No. 11,184,072 recites of wherein the gap information is defined based on information for a frequency granularity.

            Re claim 14,
            Claim 12 of U.S. Patent No. 11,184,072 recites of wherein the timing of the at least one CSI- RS occurs prior to a time instance that is indicated by the gap information relative to the timing of the CSI reporting.

            Claims 1 – 11 and 15 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 11,184,072 in view of Wei (US 2018/0375560).

            Re claim 1,
            Claim 1 of U.S. Patent No. 11,184,072 recites of a method of performing, by a user equipment (UE), channel state information (CSI) reporting in a wireless communication system, the method comprising: receiving, from a base station, at least one CSI-reference signal (CSI-RS); computing a measurement value based on the at least one CSI-RS, the at least one CSI-RS being determined based on gap information related to computation of the measurement value; and performing the CSI reporting based on the measurement value, wherein the gap information represents a gap between a specific timing and a timing of the CSI reporting, and wherein the measurement value is computed based on the at least one CSI-RS being received before the specific timing.
However, claim 1 of U.S. Patent No. 11,184,072 does not recite of the user equipment (UE) configured to perform channel state information (CSI) reporting in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor.
          Wei teaches of a user equipment (UE) (#115, Fig.2) configured to perform channel state information (CSI) reporting in a wireless communication system (CSI reporting, Fig.6A), the UE comprising: at least one transceiver (transceiver as shown in #115 of Fig.2); at least one processor (#280, Fig.2); and at least one computer memory operably connectable to the at least one processor (#282, Fig.2) and storing instructions that, based on being executed by the at least one processor (Paragraph 0140).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UE comprise a processor and a memory configured to store program instructions to be executed by the processor for reducing memory latency and increasing bandwidth.

	
            Re claim 2,
            Claim 1 of U.S. Patent No. 11,184,072 recites of wherein the gap information is defined based on information for a frequency granularity.

            Re claim 3,
            Claim 2 of U.S. Patent No. 11,184,072 recites of wherein the timing of the at least one CSI-RS occurs prior to a time instance that is indicated by the gap information relative to the timing of the CSI reporting.

            Re claim 4,
            Claim 3 of U.S. Patent No. 11,184,072 recites of wherein the gap information is determined based on a codebook type that is configured for the UE.


            Re claim 5,
            Claim 4 of U.S. Patent No. 11,184,072 recites of wherein the gap information is configured by the base station based on a type of CSI to be reported by the UE.

            Re claim 6,
            Claim 5 of U.S. Patent No. 11,184,072 recites of wherein, based on a measurement restriction related to the CSI reporting having been configured for the UE, the measurement value is determined based on a most recent CSI-RS that was received before a time instance that is indicated by the gap information relative to the timing of the CSI reporting.

            Re claim 7,
            Claim 6 of U.S. Patent No. 11,184,072 recites of wherein based on the measurement restriction related to the CSI reporting not having been configured for the UE, the measurement value is determined as an average value of one or more values computed by using the at least one CSI-RS.

            Re claim 8,
            Claim 7 of U.S. Patent No. 11,184,072 recites of wherein the average value is calculated by applying a weighted average according to a reception timing of each of the at least one CSI-RS.


            Re claim 9,
            Claim 8 of U.S. Patent No. 11,184,072 recites of wherein the measurement value is estimated up to a time instance indicted by the gap information relative to the timing of the CSI reporting, based on the average value calculated by using the at least one CSI-RS.

            Re claim 10,
            Claim 9 of U.S. Patent No. 11,184,072 recites of wherein, based on the at least one CSI-RS being aperiodically configured, the at least one CSI-RS corresponds to an aperiodic CSI-RS that is received before a time instance that is indicated by the gap information relative to the timing of the CSI reporting.

            Re claim 11,
            Claim 10 of U.S. Patent No. 11,184,072 recites of further comprising: receiving, from the base station, CSI reporting setting information related to the CSI reporting; and receiving resource setting information related to transmission of the at least one CSI-RS, wherein the resource setting information comprises first offset information indicating a first time interval between (i) a triggering timing for triggering the transmission of the CSI-RS and (ii) a transmission timing of the CSI-RS, and wherein the CSI reporting setting information further comprises second offset information indicating a second time interval between (i) a triggering timing for triggering the CSI reporting and (ii) the timing of the CSI reporting at which the CSI reporting is performed.

            Re claim 15,
            Claim 1 of U.S. Patent No. 11,184,072 recites of a method of performing, by a user equipment (UE), channel state information (CSI) reporting in a wireless communication system, the method comprising: receiving, from a base station, at least one channel state information-reference signal (CSI- RS); computing a measurement value based one the at least one CSI-RS, the at least one CSI-RS being determined based on gap information related to computation of the measurement value; and performing CSI reporting based on the measurement value, wherein the gap information represents a gap between a specific timing and a timing of the CSI reporting, and wherein the measurement value is computed based on the at least one CSI-RS being received before the specific timing. However, claim 1 of U.S. Patent No. 11,184,072 does not recite of a computer-readable storage medium storing at least one instruction which, based on being executed by at least one processor, causes the at least one processor to control the method.
           Wei teaches of a computer-readable storage medium storing at least one instruction which, based on being executed by at least one processor, causes the at least one processor to control the method (Paragraphs 0139 – 0140).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for a user equipment for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.


            Re claim 16,
            Claim 1 of U.S. Patent No. 11,184,072 recites of wherein the gap information is defined based on information for a frequency granularity.

            Re claim 17,
            Claim 2 of U.S. Patent No. 11,184,072 recites of wherein the timing of the at least one CSI-RS occurs prior to a time instance that is indicated by the gap information relative to the timing of the CSI reporting.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633